Citation Nr: 1454371	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  12-23 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for peripheral vascular disease of the bilateral lower extremities.  

2.  Entitlement to an increased initial rating for gastroesophageal reflux disease (GERD) with Barrett's esophagus and hiatal hernia, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to July 1975 and from February 1981 to February 1998.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2010 and June 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, which denied service connection for peripheral vascular disease of the bilateral lower extremities and granted service connection and assigned a 0 percent rating for GERD with Barrett's esophagus and hiatal hernia, effective August 21, 2009.  

A July 2012 rating decision increased the disability rating for GERD with Barrett's esophagus and hiatal hernia, from 0 percent to 10 percent, effective August 21, 2009.  However, as this grant does not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In June 2013, the Veteran testified before the undersigned at a travel board hearing.  A copy of the transcript has been associated with the claims file.  The Veteran submitted additional evidence in the form of additional VA and private medical records.  However, in a June 2013 statement, he waived initial RO consideration of the newly submitted evidence, and the Board accepts this evidence for inclusion in the record.  See 38 C.F.R. § 20.1304 (2014).

The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claims (including Virtual VA and Veterans Benefits Management System (VBMS)).  A review of the documents in such file reveals that certain documents, including VA medical records dated from October 2011 to March 2012 and the June 2013 hearing transcript, are potentially relevant to the issues on appeal.  Thus, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, after a close review of the record, further development is needed prior to disposition of the claims.  

Regarding the Veteran's peripheral vascular disease of the bilateral lower extremities, the Veteran contends that this disability is separate from the neurological manifestations of his already service-connected herniated L4-L5 nucleus pulposus, and that it is directly related to service.  

Service treatment records show that the Veteran was treated for possible left quadriceps strain in July 1985.  Following a motorcycle accident in July 1987, the Veteran also received treatment for left thigh, right ankle, and right leg pain.  In conjunction with his low back disability, the Veteran also received treatment for sciatica and radicular symptoms of the lower extremities in January 1993, January 1994, April 1994, August 1994, December 1994, and January 1995.  On separation examination in January 1998, the Veteran reported having swollen or painful joints and cramps in his legs.  His family history was notable for his father losing his legs to poor circulation.        

Post-service VA and private medical treatment records show that the Veteran received intermittent treatment for peripheral vascular disease of the bilateral lower extremities.  The Veteran underwent VA examination in April 2010 to determine whether his peripheral vascular disease was related to his period of service.  He reported the date of onset of his disability as 1993 to 1994.  He indicated that he had generalized bilateral lower extremity pain during physical training while in service.  After review of the claims file and examination of the Veteran, the examiner diagnosed the Veteran with peripheral vascular disease of the bilateral lower extremities.  The examiner noted that this was a new diagnosis for the condition of the lower extremities and that it had never been mentioned in any of the Veteran's service treatment records or medical records.  He also found that it was most likely the cause of the Veteran's bilateral lower extremity numbness, tingling, ache, and cold feet.  The examiner also explained that although the Veteran's diagnosis of herniated disc contributed to the pain in the lower extremities, the symptoms associated with it were different in nature than what the Veteran described for his peripheral vascular disease.  He also noted that the Veteran had been a 40 pack/year smoker, which was the number one risk factor for peripheral vascular disease.    

The Veteran testified at his June 2013 hearing before the Board that when he was finally diagnosed with peripheral vascular disease in the fall of 2009, his physician had informed him that due to the severity of the disease as reflected by the testing, his disability must have started a lot earlier.  The Veteran also reported that his lumbar sciatica symptoms started in his back and would radiate down to his lower extremities.  However, he indicated that with respect to his peripheral vascular disease, he would experience symptoms starting in his calves, and they would radiate down to his ankles and sometimes radiate up to his thighs.  He maintained that he had experienced these same symptoms starting in his calves back in 1994.  

Given that the Veteran has provided additional testimony clarifying the onset and nature of the symptomatology of his peripheral vascular disease, the claims file should be returned to the April 2010 VA examiner, if available, in order to obtain another opinion reconciling whether the Veteran's peripheral vascular disease of the bilateral lower extremities arose during service or is otherwise related to any incident of service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Further, the Veteran was last afforded a VA examination for his GERD with Barrett's esophagus and hiatal hernia in July 2012, over 2 years ago.  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Although the last examination is not unduly remote, the Veteran has asserted that his disability has worsened.  Specifically, he has reported that he experienced constant, strong heartburn and difficulty swallowing.  He complained of having pain in the back of the arm and neck about twice a week.  He stated that if he did not cut up his meat into small pieces, the meat would get lodged in his throat.  He indicated that he would regurgitate and vomit once every three months.  He also maintained that he had to sleep almost sitting straight up in order to prevent acid reflux from occurring.  The Veteran additionally reported that he now had esophageal cancer for which he received treatment every 4 months.  He stated that he had missed over 60 days of work as a result of his condition.  The Veteran has also submitted VA medical records dated from October 2012 to July 2013 indicating that his condition may have worsened.         

Because there may have been changes in the Veteran's condition, the Board finds that a new examination is needed to fully and fairly evaluate the Veteran's claim for increased rating.  Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since previous examination); Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).  

Finally, the Board notes that in July 2013, the Veteran submitted additional VA medical records pertaining to his GERD with Barrett's esophagus and hiatal hernia.  No waiver of RO consideration was submitted for the additional VA medical records.  Therefore, the Board must remand the claim to the RO for readjudication with consideration of the newly submitted evidence.  38 C.F.R. § 20.1304(c) (2014).  

Relevant ongoing medical records should be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  Specifically, the Veteran testified at his June 2013 hearing that he had received treatment for his peripheral vascular disease at various private medical facilities, including in Philadelphia, Pennsylvania.  As it does not appear that these records have been associated with the claims file and they may be relevant to the Veteran's claim, an attempt should be made to obtain them.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for his peripheral vascular disease and GERD with Barrett's esophagus and hiatal hernia since service that he has not already provided.  In particular, the Veteran should specifically be requested to provide the relevant information and releases for any private medical providers in Philadelphia, Pennsylvania.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.
 
2.  Return the claims file to the examiner who conducted the April 2010 VA examination, if available.  The claims file must be provided to and be reviewed by the examiner.  The examiner should once again review the claims file, including the Veteran's testimony at his June 2013 hearing, and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current bilateral lower extremity peripheral vascular disease (separate from the neurological manifestations of his already service-connected herniated L4-L5 nucleus pulposus) is due to the Veteran's period of service, to include treatment for various leg disabilities in July 1985, July 1987, January 1993, January 1994, April 1994, August 1994, December 1994, January 1995, and January 1998 Report of Medical History.  The examiner is advised that the Veteran contends that his lumbar sciatica symptoms started in his back and would radiate down to his lower extremities but with respect to his peripheral vascular disease, he would experience symptoms starting in his calves, and they would radiate down to his ankles and sometimes radiate up to his thighs; he contends that he had experienced these same symptoms starting in his calves back in service in 1994.  The examiner is advised that the Veteran contends that when he was finally diagnosed with peripheral vascular disease, his physician informed him that due to the severity of the disease, his disability must have started a lot earlier.  

The examiner should consider the Veteran's lay statements with regard to onset and continuity of symptomatology of his disability.  The examiner should also provide a rationale for the conclusions reached.  If the examiner believes that an opinion cannot be provided without resorting to speculation, then he/she must provide a detailed medical explanation as to why this is so.

If the examiner determines that an examination of the Veteran is necessary to provide the requested opinion with rationale, then such examination should be scheduled.  If the previous examiner is no longer available, then the requested opinion with rationale should be rendered by another qualified examiner.  

3.  Schedule the Veteran for an appropriate VA examination to determine the current severity of his GERD with Barrett's esophagus and hiatal hernia.  The examiner must review the claims folder in conjunction with the examination including the July 2013 VA results of an upper GI endoscopy and VA Dr. S.U.'s December 2012 letter.  All indicated tests should be performed and the results reported.  

The examiner should determine whether the Veteran's symptoms include persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health; and/or pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  

A rationale for any opinion expressed should be provided.

4.  After the development requested above has been completed, the record should again be reviewed, to include consideration of the July 2013 VA medical records.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



